Citation Nr: 1643027	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-23 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a September 2014 Travel Board Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In December 2014, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The Veteran's sleep apnea is not related to his military service and is not due to or aggravated by the service-connected PTSD.


CONCLUSION OF LAW

The Veteran's sleep apnea was not incurred in or aggravated by active military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159 (b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA. Specifically, a letter was sent to the Veteran in May 2008 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain. 

In regard to the duty to assist, the Veteran was afforded a VA examination in June 2008.  In response to the December 2014 Board remand, an addendum opinion was provided which the Board finds is adequate because the examiner reviewed the case file and provided the requested medical opinion, along with supporting rationale.

Further, the Veteran's service treatment records and VA treatment records have been obtained and considered.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim. 
Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. 
 § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

The Veteran contends that he is entitled to service connection for sleep apnea on the basis that he was exposed to burning oil from blown up mines in Kuwait.  See Board Hearing Transcript, p.4.  Alternatively, he contends that his psychiatrist informed him that his sleep apnea is secondary to his service-connected PTSD.  See Board Hearing Transcript, pp. 14, 15.

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303 (a) (2015) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2015).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

First, there is evidence that the Veteran has a diagnosis of sleep apnea.  Next, there is evidence of an in-service injury or incurrence.  The Veteran contends that he was exposed to burning oil while stationed in Kuwait.  The Veteran is competent to state that he was exposed to burning oil and the Board also finds his account credible.  The Veteran received the Kuwait Liberation Medal.  Accordingly, the Board accepts the Veteran's account of in-service injury or incurrence.  

Having found that the Veteran has a current disability and suffered an in-service injury, the question turns to whether the two are related.  Here, the Board finds that the evidence shows that the Veteran's diagnosed sleep apnea is not related to his conceded in-service burning oil exposure or his service-connected PTSD.

The Veteran's service treatment records are silent for any sleep disturbance complaints.  A March 2008 sleep study procedure note indicates that the Veteran underwent a diagnostic polysomnogram and was diagnosed with obstructive sleep apnea (OSA). 

The Veteran was afforded a VA respiratory examination in June 2008 where the examiner found that the Veteran had a diagnosis of OSA and symptoms of snoring and complaints of tiredness.  She opined "I do not think that [the Veteran's] OSA is secondary or aggravated by his PTSD.  OSA is a[] disorder of intermittent upper airway obstruction during sleep which usually affect the patient who has pre-existing narrowing of upper airway."  The examiner indicated that a case file review was not conducted. 

The Veteran complained of sleep problems at his VA PTSD examinations in February 2009 and February 2010.  No opinions were made regarding the Veteran's sleep apnea and PTSD at these examinations. 

Since the June 2008 VA examiner did not review the claims folder and did not adequately address the theory of aggravation, the Board remanded the matter for an addendum opinion which addressed all theories of entitlement, including the Veteran's contention of burning oil being the source of the sleep apnea. 

In April 2015, the RO obtained an addendum opinion.  The clinician indicated that the Veteran's claims folder was reviewed and opined, "It is less likely than not that the Veteran's obstructive sleep apnea was incurred in or caused by service."  The clinician reasoned that OSA is caused by a structural defect in the upper airway and has not been associated with environmental exposures, such as burning oil.  The clinician further opined, "It is less likely than not the Veteran's obstructive sleep apnea is aggravated beyond the natural progress by his [service connected] PTSD."  The clinician reasoned that PTSD is not able to affect a structural problem in the Veteran's upper airway.  "The psychiatrist that reportedly made the claim that his OSA was being aggravated by his [service connected] PTSD needs to support his statement with factual evidence." 

The Board finds the April 2015 VA addendum report highly probative.  The clinician noted the Veteran's diagnosis and explained the source of the diagnosis and ruled out other proposed sources.  The clinician provided sound reasoning for conclusions reached and addressed any potential conflicting information.  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the Veteran's statements regarding his condition, particularly his theory regarding the effects of exposure to burning oil and his report of his psychiatrist's statements to him.  A Veteran is competent to report his in-service experiences and relay information received by his doctor.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran is not competent to provide a nexus opinion concerning the etiology of his sleep apnea, including any effect exposure to burning oil may cause or secondary connections to PTSD.  There is no evidence that he possesses the medical skills to make such an assessment.  The April 2015 clinician - a medical professional competent to make such an assessment - addressed both theories of entitlement and found against any connection.  

The Board further finds that the Veteran's reports of symptoms of sleep apnea since shortly after service are not credible.  In that regard, on his January 2009 Notice of Disagreement, the Veteran stated that when he returned from desert storm/shield in 1992, he was not experiencing symptoms of sleep apnea and was discharged shortly thereafter.  On his August 2012 VA Form 9, he stated that he began experiencing breathing problems "shortly after he returned home."  However, the earliest evidence of complaints or treatment for breathing problems was not until 2008 -over 15 years post-service.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   Here, however, the Board finds the lack of any complaints of breathing problems until 2008 to be probative.  The Veteran filed claims for other medical conditions as early as 1998 and did not mention any breathing problems.  It is reasonable to infer that had the Veteran experienced breathing problems, he would have reported it while he was addressing his other medical problems.  To be clear, the Board does not dispute that the Veteran suffers from sleep apnea.  Rather, the Board finds that the competent evidence of record does not relate the etiology of the Veteran's sleep apnea to service or a service-connected disability.  

Given that the Board has found the unfavorable April 2015 addendum opinion to be the most probative evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection, and the claim must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to service connection for sleep apnea, including as secondary to service-connected PTSD, is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


